In the United States Court of Federal Claims
                                    No. 16-1090L
                              (Filed February 1, 2017)
                             NOT FOR PUBLICATION


* * * * * * * * * * * * * * * * * *
                                  *
                                  *
TEMOR S. SHARIFI,                 *
                                  *
                 Plaintiff,       *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *


                                      ORDER

       Plaintiff alleges that property he owns in Deh-e-Kowchay, Arghandab
District, Kandahar, Afghanistan, was physically taken by the United States
Department of Defense. Compl. ¶¶ 3, 4, 15. More specifically, Mr. Sharifi alleges
that he owns a portion of a 38 jerib parcel that he inherited from his father and that
“the Army used his land and that of his neighbors to construct Combat Outpost
Millet.” Compl. ¶¶ 4, 13.

       Defendant has moved for a more definite statement, under Rule 12(e) of the
Rules of the United States Court of Federal Claims (RCFC), arguing that
“[p]laintiff ’s complaint is vague and ambiguous because it does not specifically
identify the property interest allegedly taken by the United States.” Def’s Mot. at 2.
The government notes that Combat Outpost Millet is “less than six jeribs in size . . .
and would not have encompassed the entire 38-jerib parcel” owned by plaintiff ’s
father. Id.

       Although plaintiff elaborates that “houses and trees on his property had been
demolished by the Army,” Compl. ¶ 8, and that a tenant farmer of the land has been
displaced, id. ¶ 9, these descriptions are not enough for defendant to identify the
specific property allegedly taken. Nor is its precise location determinable by the
allegation that Combat Outpost Millet occupied it, as plaintiff alleges that land of
his neighbors was also taken in constructing the facility. See Compl. ¶ 13. While
the Court recognizes that different countries will have their own customs and
practices regarding the formalities employed in recognizing property ownership,
those of Afghanistan should not prevent plaintiff from providing more specific
information concerning the location of his land, to satisfy RCFC 8(i). Indeed, Mr.
Sharifi alleges that he has provided “proof of ownership of the land” in question to a
local U.S. Army officer, with “documentation” which “had been verified by the
District Governor for Arghandab District.” Compl. ¶ 11. This same sort of
information should be included in the complaint, to properly inform the government
of the cause of action brought by plaintiff.

       For the above reasons, defendant’s motion for a more definite statement is
hereby GRANTED. Plaintiff shall file an amended complaint on or by
Wednesday, February 15, 2017, specifically identifying the land that he owns
that was allegedly taken --- either by attaching as an exhibit the documentation
referred to in paragraph 11 of the initial complaint, or in some other way describing
the specific location of the land owned by him (and not his neighbors).


IT IS SO ORDERED.


                                       s/ Victor J. Wolski
                                       VICTOR J. WOLSKI
                                       Judge




                                         -2-